Citation Nr: 1636002	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Entitlement to a disability rating in excess of 30 percent for a respiratory disability, to include consideration of an extraschedular rating.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

In October 2014, the Board denied the Veteran's claim for an increased rating for his respiratory disorder and remanded the claim of entitlement to a total disability rating for individual unemployability (TDIU).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR), the parties asked the Court to remand the October 2014 Board decision to the extent that "the Board did not provide an adequate statement of reasons or bases for its determination that remand was required to obtain a VA medical examination with regard to his claim for TDIU but that referral for extraschedular consideration was not warranted."  In a May 2015 Order, the Court granted the JMR.  The remainder of the Board's decision, to include the remand directive pertaining to entitlement to TDIU, was left intact.

The Board remanded the claim in July 2015 in order for the RO to refer the claim of entitlement to extraschedular consideration to the Chief Benefits Director of VA's Compensation and Pension Service for consideration under the provisions of 38 C.F.R. § 3.321(b)(1).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2015 Remand, the Acting Director of the Compensation Service issued a February 2016 decision that the Veteran's respiratory disorder did not warrant an extraschedular evaluation.  In doing so, the Acting Director acknowledged the Appeal Management Center's (AMC) recommendation to grant consideration on an extraschedular basis due to the rating criteria not contemplating the requirement for continuous use of inhalational bronchodilator therapy, anti-inflammatory medications, or corticosteroids, or the use of an appliance such as a flutter valve.  However, the Acting Director concluded that there was no evidence of continual use, as the most recent VA examination in May 2012 and VA treatment records did not indicate that such use was continual.  

Having considered the evidence of record, the Board finds that remand for a new VA examination is necessary in order to determine the current severity of the Veteran's respiratory disorder and whether the Veteran requires continual medication.  Subsequent to the Board's July 2015 remand, the Veteran submitted a September 2015 statement that he requires continual medication.  In addition, the Veteran's wife submitted 2015 statement that the Veteran's condition had severely declined.  

The Board finds that a new examination is necessary in order to clarify whether the Veteran's condition requires continual medication and the current severity of his condition, as the statements by the Veteran and his wife indicate that it may have worsened since his most recent VA examination in May 2012.

With respect to the Veteran's TDIU claim, the Board notes that the Board's October 2014 decision remanded the issue of TDIU for an examination.  Such an examination was never afforded, and as a result, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Regardless, remand is necessary as the Veteran's respiratory condition is his only service-connected condition, and thus, the Veteran's increased rating claim and TDIU claim are certainly intertwined.  Harris v. Derwinski, 1 Vet. App. 180  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any VA treatment records.

2. Schedule the Veteran for VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected respiratory disorder.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination. 

Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating the respective conditions.  The examiner should obtain a detailed clinical history from the Veteran. 

The examiner must comment on the impact of the service connected disabilities on the Veteran's employability.

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




